DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2022 was filed after the mailing date of the final action on 07/29/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-2, and 4-15 were previously pending and subject to the final action filed on 12/17/2021. In the response filed on 10/28/2022, claims 1, 9, and 11 were amended, claim 13-15 were cancelled. Therefore, claims 1-2, and 4-12 are currently pending and subject to the non-final action below.

Response to Arguments
Applicant's arguments filed 10/28/2022, with respect to claims 1-2, and 4-15 under 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to the new combinations of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gunaratne (US PGPUB: 20150193492, Filed Date: Nov. 8, 2012, hereinafter “Gunaratne”) in view of Lynch et al. (US PGPUB: 20140229839, Filed Date: Dec. 12, 2013, hereinafter “Lynch”) in view of Andrade et al. (US PGPUB: 20060218492, Filed Date: Mar. 22, 2005, hereinafter “Andrade”)
Regarding independent claim 1, Gunaratne teaches:  A non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising: 
receiving addition of a file representing information for providing a change to be made to an element forming a digital document to be read, the file being different from the digital document; (Gunaratne – [0005] In one aspect, an editor can create a skeleton document, interactively select a sub-section of the skeleton document, and request another user from with the skeleton document interface to modify the selected sub-section.) [0036-0037] To view or make a comment, the reviewer may view the electronic document 108 and make a change to the electronic document 108.) 
storing the file in association with the digital document; (Gunaratne –  [0029] server application 104 that manages updates to a sub-section of an electronic document 108. [0031] the electronic document 108 may also be stored in the server's electronic database 106.)
managing the information by linking the information with the digital document based on management information associating with each other a position in the digital document where the change is to be made, (Gunaratne – [0045-0046] FIG. 3 is an example data structure 310 stored on an electronic database similar to the electronic database 106 of FIG. 1. The selection ID field 312 may include a unique identifier for a sub-section of the electronic document 108. The marker 1 offset field 314 may store the location of the starting point of the corresponding sub-section. The marker 2 offset field 316 may store the ending location of the corresponding sub-section. The selected user field 318 may store an identifier of a user selected by an editor, similar to editor 118 of FIG. 1, to modify the corresponding sub-section identified by selection ID. The identifier may be a user ID, a user name, a user e-mail, and/or any suitable identifier thereof. When an electronic document, similar to the electronic document 108 of FIG. 1, is modified, a server application similar to the server application 104 of FIG. 1 updates the offsets stored in the data structure 310. The data structure 310 stores a position of marker (comment) where a change is to be made by a specific user who is authorized to make the change.) 
the type of the change, and at least one user authorized to access the information, wherein the information linked with the digital document indicates the type of the change, (Gunaratne − [0058] The first user may make the selection using a corresponding interface 114 or 124 of FIG. 1. In some implementations, the interface can be a web browser, and the first user may be prompted for credentials before obtaining access to the electronic document. The electronic document can be a text document, spreadsheet document, presentation document, drawing document, form, script, and/or other suitable collaborative documents. [0060] FIG. 8 shows an exemplary web browser interface 800 that may be used by the first user of FIG. 5 to select a sub-section of a text document 820. The first user can make a selection 810 of a sub-section by highlighting one or more characters of the text document. Alternatively, the first user may specify a location of a selection of a sub-section, such that the second user may modify the document at the specified location. Fig. 5, step 510. Fig. 8 illustrate a comment 810 “Johns Bio Will Go Here", for the second user to make an editing change by adding their bio in the document. Where a type of change is made based off the comment in a specific document where the editing is completed by a specific user who is authorized to make the change.) 
and presenting the digital document in which the information is reflected. (Gunaratne – [0060] FIG. 8 shows an exemplary web browser interface 800 that may be used by the first user of FIG. 5 to select a sub-section of a text document 820. The first user can make a selection 810 of a sub-section by highlighting one or more characters of the text document. Fig. 8 illustrate a comment 810 “Johns Bio Will Go Here".)
Gunaratne teaches the information is linked with the digital document (Gunaratne [0045]) but does not explicitly teach: analyzing the file to determine a type of the change based on a file extension of a name of the file; the file extension of the name of the file, the information is linked with the digital document based on the file extension of the name of the file;
However, Lynch teaches: analyzing the file to determine a type of the change based on a file extension of a name of the file; the file extension of the name of the file, (Lynch – [0068] Determining the editing application specialized for content items having particular data formations (also referred to as “content types” or “file types”), and the content items of different types can be distinguished, e.g., based on a filename extension appended to the content item’s name (e.g., “.pdf,” “.doc,” “.txt,” “.jpg” and so on) and/or metadata associated with the content item. Lynch teaches determining editing applicant’s based on different types of file types based on the file extension.)
and the information is linked with the digital document based on the file extension of the name of the file; (Lynch – [0068] Determining the editing application specialized for content items having particular data formations (also referred to as “content types” or “file types”), and the content items of different types can be distinguished, e.g., based on a filename extension appended to the content item’s name (e.g., “.pdf,” “.doc,” “.txt,” “.jpg” and so on) and/or metadata associated with the content item. Lynch teaches determining editing applicant’s based on different types of file types based on the file extension. [0078] An editing apps for a particular type of content item, e.g., based on link information 160 maintained by online content management service 100. Filename extension are appended to the content item.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Gunaratne, and Lynch as each inventions relates to editing digital documents and tracking changes made my users. Adding the teaching of Lynch provides Gunaratne with the ability to determine content type based on a file extension. Therefore, providing the benefit of locating portions of documents based on content types and improving tracking changes to particular sections within a digital document.
Gunaratne does not explicitly teach: wherein analyzing the file includes referencing a pre-stored table that associates a plurality of file extensions with a plurality of different types of changes;
However, Andrade teaches: wherein analyzing the file includes referencing a pre-stored table that associates a plurality of file extensions with a plurality of different types of changes; (Andrade − [0069] storing citation information in metadata for a destination document, citation information for a pasted selection of data may be stored in a system-wide log or repository (e.g. database) of metadata on a computing system. A system process tracks all copy and paste operations across various user applications, creating an audit trail of citation data for all copied/pasted data. [0070] The system-wide metadata database, contains metadata from a plurality of different files which represent different types of files. For example, the metadata in the metadata database may be from word processing files (e.g. a ".doc" or a ".txt" or a ".rtf" file), JPEG (or other image) files, PDF (portable document format) files, mp3 (or other audio) files, spreadsheet files (e.g. ".xls"), presentation files (e.g. ".ppt" files), webpage files (e.g. ".html"), etc. In other words, the metadata citation information is stored in a database (pre-stored table) that tracks all copy and paste operations (different types of changes) for a plurality of different files which represent different types of files (e.g. a ".doc" or a ".txt" or a ".rtf" file), JPEG (or other image) files, PDF (portable document format) files, mp3 (or other audio) files, spreadsheet files (e.g. ".xls"), presentation files (e.g. ".ppt" files), webpage files (e.g. ".html"), etc. (file extensions).)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Gunaratne, Lynch and Andrade as each inventions relates to editing digital documents and tracking changes made my users. Adding the teaching of Andrade provides Gunaratne and Lynch with the ability to determine content type based on a file extension within a database. Therefore, providing the benefit of locating portions of documents based on content types and improving tracking changes to particular sections within a digital document.
Regarding dependent claim 2, Gunaratne teaches: wherein the information indicates at least one of a document which replaces part of the digital document, a document which replaces entirety of the digital document, and a program for providing an instruction to make a change to the element. (Gunaratne – [0060] FIG. 8 shows an exemplary web browser interface 800 that may be used by the first user of FIG. 5 to select a sub-section of a text document 820. The first user can make a selection 810 of a sub-section by highlighting one or more characters of the text document. Fig. 8 illustrate a comment 810 “Johns Bio Will Go Here". [0072] Fig. 12 The notification message 1210 may include a selection 1220 of a sub-section of the text document. The selection 1220 of a sub-section corresponds to the selection 810 of a sub-section of the text document 820 from FIG. 8.)
Regarding dependent claim 4, Gunaratne teaches: wherein the file is linked with a comment which will be displayed as a popup or a note. (Gunaratne – [0060] FIG. 8 shows an exemplary web browser interface 800 that may be used by the first user of FIG. 5 to select a sub-section of a text document 820. The first user can make a selection 810 of a sub-section by highlighting one or more characters of the text document. Fig. 8 illustrate a comment 810 “Johns Bio Will Go Here". [0072] Fig. 12 The notification message 1210 may include a selection 1220 of a sub-section of the text document. The selection 1220 of a sub-section corresponds to the selection 810 of a sub-section of the text document 820 from FIG. 8.)
Regarding dependent claim 5, Gunaratne teaches: wherein a screen which assists in inputting of the information is displayed. (Gunaratne – [0060] [0072] Fig. 12 The notification message 1210 may include a selection 1220 of a sub-section of the text document. The selection 1220 of a sub-section corresponds to the selection 810 of a sub-section of the text document 820 from FIG. 8.)
Regarding dependent claim 6, Gunaratne teaches: wherein a range of readers to be permitted to read the information is selected by an input operation. (Gunaratne – [0044] The list of users may comprise an identifier for each user. For example, the list of users may comprise a user ID, a user name, a user e-mail, and/or any suitable identifier thereof. In this case, multiple users have the same user type. In particular, there are four reviewers (users A-C and G), two editors (users D and E), and two viewers (users F and H), one or more of whom may, respectively, interact with the electronic document similar to the electronic document 108. A reader is a reviewer or editor)
Regarding dependent claim 7, Gunaratne teaches: wherein the range of readers is selected by using one of or a combination of an individual, a group, an organization, a position in an organization, a project, a client, a terminal device, and position information. (Gunaratne – [0044] The list of users may comprise an identifier for each user. For example, the list of users may comprise a user ID, a user name, a user e-mail, and/or any suitable identifier thereof. In this case, multiple users have the same user type. In particular, there are four reviewers (users A-C and G), two editors (users D and E), and two viewers (users F and H), one or more of whom may, respectively, interact with the electronic document similar to the electronic document 108. A reader is a reviewer or editor)
Regarding dependent claim 8, Gunaratne teaches: wherein the information and a range of readers to be permitted to read the information to be linked with the digital document are managed in a storage area different from a storage area of the digital document. (Gunaratne − [0058] The first user may make the selection using a corresponding interface 114 or 124 of FIG. 1. In some implementations, the interface can be a web browser, and the first user may be prompted for credentials before obtaining access to the electronic document. [0060] Alternatively, the first user may specify a location of a selection of a sub-section, such that the second user may modify the document at the specified location.)
Regarding independent claim 11, Gunaratne teaches: An information processing apparatus comprising:
a processor programmed to: receive addition of a file representing information for providing a change to be made to an element forming a digital document to be read, the file being different from the digital document; (Gunaratne – [0005] In one aspect, an editor can create a skeleton document, interactively select a sub-section of the skeleton document, and request another user from with the skeleton document interface to modify the selected sub-section.) [0036-0037] To view or make a comment, the reviewer may view the electronic document 108 and make a change to the electronic document 108.)
store the file in association with the digital document; (Gunaratne –  [0029] server application 104 that manages updates to a sub-section of an electronic document 108. [0031] the electronic document 108 may also be stored in the server's electronic database 106.)
manage the information by linking the information with the digital document based on management information associating with each other a position in the digital document where the change is to be made, (Gunaratne – [0045-0046] FIG. 3 is an example data structure 310 stored on an electronic database similar to the electronic database 106 of FIG. 1. The selection ID field 312 may include a unique identifier for a sub-section of the electronic document 108. The marker 1 offset field 314 may store the location of the starting point of the corresponding sub-section. The marker 2 offset field 316 may store the ending location of the corresponding sub-section. The selected user field 318 may store an identifier of a user selected by an editor, similar to editor 118 of FIG. 1, to modify the corresponding sub-section identified by selection ID. The identifier may be a user ID, a user name, a user e-mail, and/or any suitable identifier thereof. When an electronic document, similar to the electronic document 108 of FIG. 1, is modified, a server application similar to the server application 104 of FIG. 1 updates the offsets stored in the data structure 310. The data structure 310 stores a position of marker (comment) where a change is to be made by a specific user who is authorized to make the change.)
the type of the change, and at least one user authorized to access the information, wherein the information linked with the digital document indicates the type of the change, (Gunaratne − [0058] The first user may make the selection using a corresponding interface 114 or 124 of FIG. 1. In some implementations, the interface can be a web browser, and the first user may be prompted for credentials before obtaining access to the electronic document. The electronic document can be a text document, spreadsheet document, presentation document, drawing document, form, script, and/or other suitable collaborative documents. [0060] FIG. 8 shows an exemplary web browser interface 800 that may be used by the first user of FIG. 5 to select a sub-section of a text document 820. The first user can make a selection 810 of a sub-section by highlighting one or more characters of the text document. Alternatively, the first user may specify a location of a selection of a sub-section, such that the second user may modify the document at the specified location. Fig. 5, step 510. Fig. 8 illustrate a comment 810 “Johns Bio Will Go Here", for the second user to make an editing change by adding their bio in the document. One of ordinary skill in the art of document processing that a text document and spreadsheet document contain file extension at the end of the name (i.e. spreadsheet document “.xls”.)
and present the digital document in which the information is reflected. (Gunaratne – [0060] FIG. 8 shows an exemplary web browser interface 800 that may be used by the first user of FIG. 5 to select a sub-section of a text document 820. The first user can make a selection 810 of a sub-section by highlighting one or more characters of the text document. Fig. 8 illustrate a comment 810 “Johns Bio Will Go Here".)
Gunaratne teaches the information is linked with the digital document (Gunaratne [0045) but does not explicitly teach: analyze the file to determine a type of the change based on a file extension of a name of the file; a the file extension of the name of the file, and the information is linked with the digital document based on the file extension of the name of the file; 
However, Lynch teaches: analyze the file to determine a type of the change based on a file extension of a name of the file; the file extension of the name of the file, (Lynch – [0068] Determining the editing application specialized for content items having particular data formations (also referred to as “content types” or “file types”), and the content items of different types can be distinguished, e.g., based on a filename extension appended to the content item’s name (e.g., “.pdf,” “.doc,” “.txt,” “.jpg” and so on) and/or metadata associated with the content item. Lynch teaches determining editing applicant’s based on different types of file types based on the file extension.)
and the information is linked with the digital document based on the file extension of the name of the file; (Lynch – [0068] Determining the editing application specialized for content items having particular data formations (also referred to as “content types” or “file types”), and the content items of different types can be distinguished, e.g., based on a filename extension appended to the content item’s name (e.g., “.pdf,” “.doc,” “.txt,” “.jpg” and so on) and/or metadata associated with the content item. Lynch teaches determining editing applicant’s based on different types of file types based on the file extension. [0078] An editing apps for a particular type of content item, e.g., based on link information 160 maintained by online content management service 100. Filename extension are appended to the content item.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Gunaratne, and Lynch as each inventions relates to editing digital documents and tracking changes made my users. Adding the teaching of Lynch provides Gunaratne with the ability to determine content type based on a file extension. Therefore, providing the benefit of locating portions of documents based on content types and improving tracking changes to particular sections within a digital document.
Gunaratne does not explicitly teach: wherein, when the processor analyzes the file, the processor references a pre- stored table that associates a plurality of file extensions with a plurality of different types of changes;
However, Andrade teaches: wherein, when the processor analyzes the file, the processor references a pre- stored table that associates a plurality of file extensions with a plurality of different types of changes; (Andrade − [0069] storing citation information in metadata for a destination document, citation information for a pasted selection of data may be stored in a system-wide log or repository (e.g. database) of metadata on a computing system. A system process tracks all copy and paste operations across various user applications, creating an audit trail of citation data for all copied/pasted data. [0070] The system-wide metadata database, contains metadata from a plurality of different files which represent different types of files. For example, the metadata in the metadata database may be from word processing files (e.g. a ".doc" or a ".txt" or a ".rtf" file), JPEG (or other image) files, PDF (portable document format) files, mp3 (or other audio) files, spreadsheet files (e.g. ".xls"), presentation files (e.g. ".ppt" files), webpage files (e.g. ".html"), etc. In other words, the metadata citation information is stored in a database (pre-stored table) that tracks all copy and paste operations (different types of changes) for a plurality of different files which represent different types of files (e.g. a ".doc" or a ".txt" or a ".rtf" file), JPEG (or other image) files, PDF (portable document format) files, mp3 (or other audio) files, spreadsheet files (e.g. ".xls"), presentation files (e.g. ".ppt" files), webpage files (e.g. ".html"), etc. (file extensions).)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Gunaratne, Lynch and Andrade as each inventions relates to editing digital documents and tracking changes made my users. Adding the teaching of Andrade provides Gunaratne and Lynch with the ability to determine content type based on a file extension within a database. Therefore, providing the benefit of locating portions of documents based on content types and improving tracking changes to particular sections within a digital document.

Claims 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gunaratne in view of Lynch in further view of Cottrille (US PGPUB: 20090164878, Filed Date: Dec. 19, 2007, hereinafter “Cottrille”) in view of Andrade et al. (US PGPUB: 20060218492, Filed Date: Mar. 22, 2005, hereinafter “Andrade”).
Regarding independent claim 9, Gunaratne teaches: A non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising: 
judging whether a file representing information for providing a change to be made to an element forming a digital document to be read is linked with the digital document, the file being different from the digital document and being stored in association with the digital document; (Gunaratne – [0005] In one aspect, an editor can create a skeleton document, interactively select a sub-section of the skeleton document, and request another user from with the skeleton document interface to modify the selected sub-section.) [0036-0037] To view or make a comment, the reviewer may view the electronic document 108 and make a change to the electronic document 108.)
judging, if the file is linked with the digital document, whether a subject reader is a reader permitted to read the digital document in which the information is reflected; (Gunaratne − [0033] A user may authenticate with the server 102 by inputting a user name and password (or providing other identification information) via a user interface, such that the same user device may be used by different users at different times. [0058] The first user may make the selection using a corresponding interface 114 or 124 of FIG. 1. In some implementations, the interface can be a web browser, and the first user may be prompted for credentials before obtaining access to the electronic document. [0060] FIG. 8 shows an exemplary web browser interface 800 that may be used by the first user of FIG. 5 to select a sub-section of a text document 820. The first user can make a selection 810 of a sub-section by highlighting one or more characters of the text document. Alternatively, the first user may specify a location of a selection of a sub-section, such that the second user may modify the document at the specified location. The first user may be prompted to entering name and password. Once a successful login the first user will be able to view the electronic document in Fig. 8.)
in response to determining the subject reader is permitted to read the digital document in which the information is reflected, presenting an entirety of the digital document in which the information is reflected; (Gunaratne − [0033] A user may authenticate with the server 102 by inputting a user name and password (or providing other identification information) via a user interface, such that the same user device may be used by different users at different times. [0058] The first user may make the selection using a corresponding interface 114 or 124 of FIG. 1. In some implementations, the interface can be a web browser, and the first user may be prompted for credentials before obtaining access to the electronic document. [0060] FIG. 8 shows an exemplary web browser interface 800 that may be used by the first user of FIG. 5 to select a sub-section of a text document 820. The first user can make a selection 810 of a sub-section by highlighting one or more characters of the text document. Alternatively, the first user may specify a location of a selection of a sub-section, such that the second user may modify the document at the specified location. The first user may be prompted to entering name and password. Once a successful login the first user will be able to view the electronic document in Fig. 8.)
and in response to determining the subject reader is not permitted to read the digital document in which the information is reflected, (Gunaratne − [0033] A user may authenticate with the server 102 by inputting a user name and password (or providing other identification information) via a user interface, such that the same user device may be used by different users at different times.)
wherein the file representing information for providing the change includes (i) content of the change to the element forming the digital document and (ii) a type of the change to the element forming the digital document, (Gunaratne – [0045-0046] FIG. 3 is an example data structure 310 stored on an electronic database similar to the electronic database 106 of FIG. 1. The selection ID field 312 may include a unique identifier for a sub-section of the electronic document 108. The marker 1 offset field 314 may store the location of the starting point of the corresponding sub-section. The marker 2 offset field 316 may store the ending location of the corresponding sub-section. The selected user field 318 may store an identifier of a user selected by an editor, similar to editor 118 of FIG. 1, to modify the corresponding sub-section identified by selection ID. The identifier may be a user ID, a user name, a user e-mail, and/or any suitable identifier thereof. When an electronic document, similar to the electronic document 108 of FIG. 1, is modified, a server application similar to the server application 104 of FIG. 1 updates the offsets stored in the data structure 310. The data structure 310 stores a position of marker (comment) where a change is to be made by a specific user who is authorized to make the change.)
Gunaratne teaches the information is linked with the digital document (Gunaratne [0045) but does not explicitly teach: and the information is linked with the digital document based on a file extension of a name of the file.
However, Lynch teaches: and the information is linked with the digital document based on a file extension of a name of the file. (Lynch – [0068] Determining the editing application specialized for content items having particular data formations (also referred to as “content types” or “file types”), and the content items of different types can be distinguished, e.g., based on a filename extension appended to the content item’s name (e.g., “.pdf,” “.doc,” “.txt,” “.jpg” and so on) and/or metadata associated with the content item. Lynch teaches determining editing applicant’s based on different types of file types based on the file extension. [0078] An editing apps for a particular type of content item, e.g., based on link information 160 maintained by online content management service 100. Filename extension are appended to the content item.)
 Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Gunaratne, and Lynch as each inventions relates to editing digital documents and tracking changes made my users. Adding the teaching of Lynch provides Gunaratne with the ability to determine content type based on a file extension. Therefore, providing the benefit of locating portions of documents based on content types and improving tracking changes to particular sections within a digital document.
Gunaratne does not explicitly teach: presenting the entirety of the digital document in which the information is not reflected, 
However, Cottrille teaches: and in response to determining the subject reader is not permitted to read the digital document in which the information is reflected, presenting the entirety of the digital document in which the information is not reflected, (Cottrille − [0004] The computer system dynamically redacts those portions of the document identified by the tags. [0036] visual markers may be provided where information has been redacted. [0040] Method 300 also includes an act of checking the user's authorization status to determine whether the user is authorized to unredact the redacted display information in the document (act 320). For example, authorization module 125 may check user 105's authorization status to determine whether user 105 is authorized to unredact the redacted sensitive display information in document 132. [0042] Method 300 includes an act of receiving an indication that the user is not authorized to unredact the redacted display information (act 330). [0043] Method 300 includes an act of displaying the document according to the document's original structure, omitting the dynamically redacted portions as a result of the user's unauthorized status, notwithstanding the user's request to unredact the redacted information (act 340). For example the redacted portions are omitted in Document B 420. Redact portions in a document will be omitted for user. The user will be able to view the entire document except for the redacted portions he/she is unauthorized to view.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Gunaratne, Dhupar, and Cottrille as each inventions relates to editing digital documents. Adding the teaching of Cottrille provides Gunaratne and Lynch with the ability to overlay markers on identified portions in a document where the identified portions can only be viewed by authorized users in a document. The motivation to combine allows the protection of unauthorized user for reviewing information that the user is unauthorized to view in a collaborative editing documenting system.
Gunaratne does not explicitly teach: wherein presenting the entirety of the digital document in which the information is reflected includes referencing a pre-stored table that associates a plurality of file extensions with a plurality of different types of changes;
However, Andrade teaches: wherein presenting the entirety of the digital document in which the information is reflected includes referencing a pre-stored table that associates a plurality of file extensions with a plurality of different types of changes; (Andrade − [0069] storing citation information in metadata for a destination document, citation information for a pasted selection of data may be stored in a system-wide log or repository (e.g. database) of metadata on a computing system. A system process tracks all copy and paste operations across various user applications, creating an audit trail of citation data for all copied/pasted data. [0070] The system-wide metadata database, contains metadata from a plurality of different files which represent different types of files. For example, the metadata in the metadata database may be from word processing files (e.g. a ".doc" or a ".txt" or a ".rtf" file), JPEG (or other image) files, PDF (portable document format) files, mp3 (or other audio) files, spreadsheet files (e.g. ".xls"), presentation files (e.g. ".ppt" files), webpage files (e.g. ".html"), etc. In other words, the metadata citation information is stored in a database (pre-stored table) that tracks all copy and paste operations (different types of changes) for a plurality of different files which represent different types of files (e.g. a ".doc" or a ".txt" or a ".rtf" file), JPEG (or other image) files, PDF (portable document format) files, mp3 (or other audio) files, spreadsheet files (e.g. ".xls"), presentation files (e.g. ".ppt" files), webpage files (e.g. ".html"), etc. (file extensions).)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Gunaratne, Lynch, Cottrille and Andrade as each inventions relates to editing digital documents and tracking changes made my users. Adding the teaching of Andrade provides Gunaratne, Lynch and Cottrille with the ability to determine content type based on a file extension within a database. Therefore, providing the benefit of locating portions of documents based on content types and improving tracking changes to particular sections within a digital document.
Regarding dependent claim 10, Gunaratne teaches: wherein judging of whether the file is linked with the digital document is made by accessing a storage area different from a storage area of the digital document. (Gunaratne – [0045-0046] FIG. 3 is an example data structure 310 stored on an electronic database similar to the electronic database 106 of FIG. 1. The selection ID field 312 may include a unique identifier for a sub-section of the electronic document 108. The marker 1 offset field 314 may store the location of the starting point of the corresponding sub-section. The marker 2 offset field 316 may store the ending location of the corresponding sub-section. The selected user field 318 may store an identifier of a user selected by an editor, similar to editor 118 of FIG. 1, to modify the corresponding sub-section identified by selection ID.)
Regarding dependent claim 12, Gunaratne teaches: wherein the judging of whether the subject reader is a reader permitted to read the digital document in which the information is reflected is based on management information associating with each other a position in the digital document where the change is to be made, (Gunaratne – [0045-0046] FIG. 3 is an example data structure 310 stored on an electronic database similar to the electronic database 106 of FIG. 1. The selection ID field 312 may include a unique identifier for a sub-section of the electronic document 108. The marker 1 offset field 314 may store the location of the starting point of the corresponding sub-section. The marker 2 offset field 316 may store the ending location of the corresponding sub-section. The selected user field 318 may store an identifier of a user selected by an editor, similar to editor 118 of FIG. 1, to modify the corresponding sub-section identified by selection ID. The identifier may be a user ID, a user name, a user e-mail, and/or any suitable identifier thereof. When an electronic document, similar to the electronic document 108 of FIG. 1, is modified, a server application similar to the server application 104 of FIG. 1 updates the offsets stored in the data structure 310. The data structure 310 stores a position of marker (comment) where a change is to be made by a specific user who is authorized to make the change.) 
the type of the change, and at least one user authorized to access the information. (Gunaratne − [0058] The first user may make the selection using a corresponding interface 114 or 124 of FIG. 1. In some implementations, the interface can be a web browser, and the first user may be prompted for credentials before obtaining access to the electronic document. The electronic document can be a text document, spreadsheet document, presentation document, drawing document, form, script, and/or other suitable collaborative documents. [0060] FIG. 8 shows an exemplary web browser interface 800 that may be used by the first user of FIG. 5 to select a sub-section of a text document 820. The first user can make a selection 810 of a sub-section by highlighting one or more characters of the text document. Alternatively, the first user may specify a location of a selection of a sub-section, such that the second user may modify the document at the specified location. Fig. 5, step 510. Fig. 8 illustrate a comment 810 “Johns Bio Will Go Here", for the second user to make an editing change by adding their bio in the document.)
Gunaratne but does not explicitly teach: the file extension of the name of the file
However, Lynch teaches: the file extension of the name of the file (Lynch – [0068] Determining the editing application specialized for content items having particular data formations (also referred to as “content types” or “file types”), and the content items of different types can be distinguished, e.g., based on a filename extension appended to the content item’s name (e.g., “.pdf,” “.doc,” “.txt,” “.jpg” and so on) and/or metadata associated with the content item. Lynch teaches determining editing applicant’s based on different types of file types based on the file extension. [0078] An editing apps for a particular type of content item, e.g., based on link information 160 maintained by online content management service 100. Filename extension are appended to the content item.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of Gunaratne, Lynch, Cottrille and Andrade as each inventions relates to editing digital documents and tracking changes made my users. Adding the teaching of Andrade provides Gunaratne, Lynch and Cottrille with the ability to determine content type based on a file extension within a database. Therefore, providing the benefit of locating portions of documents based on content types and improving tracking changes to particular sections within a digital document.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL E BARNES JR/Examiner, Art Unit 2177   

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177